AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv ' (For Offenses Committed On or After November 1, 1987)

Renan Adalid CHIRINOS-RAMOS
Case Number: 21CRI231-AGS

Nora K. Hirozawa, FD
Defendant’s Attomey

REGISTRATION NO. 01465506

 

 

 

 

 

 

 

 

 

 

 

 

The Defendant:
pleaded guilty to count(s) 3 OF THE SUPERSEDING INDICTMENT JUN 02 2021
L] was found guilty on count(s) CLERK, U.S. DISTRICT COURT Pe

after a nlea of not cuiltv. BY ° ue Deputy
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following efresse}

Count

Title & Section Nature of Offense Number(s}
§ USC 1325 (a)(1) IMPROPER ENTRY BY AN ALIEN (MISDEMEANOR) 3

The defendant is sentenced is provided on page 2 of this judgment
L] The defendant has been found not guilty on count(s)
Xl Count(s) Underlying counts are Dismissed without prejudice on the motion of the United States.
Ss Assessment: REMITTED
No fine L) Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant’s economic circumstances.

June 2, 2021

Date of Lyposiiien of Sgntence

“G

        
  
    

eS

“TION. ANDREW G. SCHOPLER
UNITED STATES MAGISTRATE JUDGE

 

 

   

21CR1231-AGS
 

DEFENDANT: Renan Adalid CHIRINOS-RAMOS

Judgment - Page 2 of 2
CASE NUMBER: 21CR1231-AGS

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
3 MONTHS

|

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
Ll sat AM. on

 

L] as notified by the United States Marshal.

Oo The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

O_ onor before
Ci as notified by the United States Marshal.
C1 as notified by the Probation or Pretrial Services Office.
RETURN
I have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

21CR1231-AGS
